Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses edge node processing including accounting for the need to allocate a certain size/amount of memory based on the necessary. It is also known to use feedback, which is to say measuring or calculating errors from an output and using this information to modify an input section to improve performance. It is further known that multiple AI/machine learning processes may be used and interchanged to improve performance of a whole.  However, the prior art does not teach or suggest, as a whole, a  method of operating a network comprising an edge node and a server, the method comprising:  5obtaining, by the edge node, a plurality of data samples; determining, by the edge node, a plurality of output labels by applying a first machine learning model using an input memory having a first input memory size to the plurality of data samples; calculating, by the edge node, an error term based on the confidence 10score of a first output label from the plurality of output labels; determining, by the edge node, based on the error term, whether to modify the first input memory size of the machine learning model; and if so: generating a second machine learning model based on the first machine learning model and a second input memory size. When incorporating each and every feature of the respective claims as a whole and in combination none of the prior art discloses the limitations as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648